Exhibit 10.11

 

TIME-SHARING AGREEMENT
(N219FL)

 

This Time-Sharing Agreement (the “Agreement’) is made effective as of March 15,
2004 (the “Effective Date”), by and between JOSTENS, INC., a Minnesota
corporation (“Sublessor”) and DLJ MERCHANT BANKING III, INC., a Delaware limited
partnership (“Sublessee”).

 

RECITALS

 

WHEREAS, Sublessor is the lessee of that certain aircraft identified as a
Citation Jet CJ2, bearing serial number 111and FAA registration number N219FL,
including two (2) Williams/Rolls Royce FJ44-2C aircraft engines, bearing
manufacturer’s serial numbers 126090 and 126091 installed thereon, together with
the auxiliary power unit, avionics, equipment, components, accessories,
instruments and other items installed in or attached to the airframe, all spare
parts, any replacement part(s) or engine(s) which may be installed on the
aircraft from time to time, and all logs, manuals and other records relating to
such aircraft (collectively, the “Aircraft”); and

 

WHEREAS, Sublessor employs a fully qualified flight crew to operate the
Aircraft; and

 

WHEREAS, Sublessee desires to lease the Aircraft and flight crew from Sublessor
on a time-sharing basis, as defined in Section 91.501(c)(1)of the Federal
Aviation Regulations (“FARs”).

 

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
conditions herein set forth, Sublessor and Sublessee agree as follows:

 


1.                                       LEASE OF AIRCRAFT.  SUBLESSOR AGREES TO
LEASE THE AIRCRAFT TO SUBLESSEE PURSUANT TO THE PROVISIONS OF FAR 91.501(C)(1)
AND TO PROVIDE A FULLY QUALIFIED FLIGHT CREW FOR ALL OPERATIONS FOR THE PERIOD
COMMENCING ON THE EFFECTIVE DATE OF THIS AGREEMENT AND TERMINATING ON MARCH 15,
2009, OR SOONER PURSUANT TO SECTION 18.  NOTHING CONTAINED IN THIS AGREEMENT
SHALL BE DEEMED TO PROHIBIT SUBLESSOR, IN ITS DISCRETION, FROM SUBSTITUTING FOR
THE AIRCRAFT ANY DIFFERENT AIRCRAFT OF ANY TYPE OR MODEL.


 


2.                                       SUBLESSEE’S PAYMENT OBLIGATIONS.
SUBLESSEE SHALL PAY SUBLESSOR FOR EACH FLIGHT CONDUCTED UNDER THIS AGREEMENT AN
AMOUNT EQUAL TO THE SUM OF EACH CATEGORY OF EXPENSE SET FORTH BELOW, PROVIDED
HOWEVER, SUCH AMOUNT SHALL IN NO EVENT EXCEED THE SUM OF THE FOLLOWING EXPENSES
AUTHORIZED BY FAR SECTION 91.501(D):


 

(A)                                  FUEL, OIL, LUBRICANTS, AND OTHER ADDITIVES;

 

(B)                                 TRAVEL EXPENSES OF THE CREW, INCLUDING FOOD,
LODGING AND GROUND TRANSPORTATION;

 

(C)                                  HANGAR AND TIE DOWN COSTS AWAY FROM THE
AIRCRAFT’S BASE OF OPERATION;

 

--------------------------------------------------------------------------------


 

(D)                                 INSURANCE OBTAINED FOR THE SPECIFIC FLIGHT;

 

(E)                                  LANDING FEES, AIRPORT TAXES AND SIMILAR
ASSESSMENTS;

 

(F)                                    CUSTOMS, FOREIGN PERMIT, AND SIMILAR FEES
DIRECTLY RELATED TO THE FLIGHT;

 

(G)                                 IN-FLIGHT FOOD AND BEVERAGES;

 

(H)                                 PASSENGER GROUND TRANSPORTATION;

 

(I)                                     FLIGHT PLANNING AND WEATHER CONTRACT
SERVICES; AND

 

(J)                                     AN ADDITIONAL CHARGE EQUAL TO 100% OF
THE EXPENSES LISTED IN SUBPARAGRAPH (A) OF THIS SECTION 2.

 


3.                                       INVOICING FOR FLIGHTS.  SUBLESSOR SHALL
PAY ALL EXPENSES RELATED TO THE OPERATION OF THE AIRCRAFT WHEN INCURRED AND WILL
PROVIDE, OR CONTRACT WITH THIRD PARTIES TO PROVIDE, A MONTHLY INVOICE TO
SUBLESSEE SETTING FORTH THE EXPENSES OF EACH SPECIFIC FLIGHT THROUGH THE LAST
DAY OF THE MONTH IN WHICH ANY FLIGHT OR FLIGHTS FOR THE ACCOUNT OF SUBLESSEE
OCCUR, WHICH EXPENSES SHALL NOT EXCEED THE AMOUNT PERMITTED UNDER FAR SECTION
91.501(D). SUBLESSEE SHALL PAY SUBLESSOR FOR THE TOTAL AMOUNT SET FORTH ON EACH
SUCH INVOICE WITHIN THIRTY (30) DAYS OF RECEIPT OF SUCH INVOICE. SHOULD
SUBLESSOR RECEIVE FROM SUBLESSEE ANY AMOUNTS UNDER THIS AGREEMENT NOT OTHERWISE
ALLOWED UNDER THE APPLICABLE FAR PROVISIONS, SUBLESSOR SHALL REFUND SUCH AMOUNTS
TO SUBLESSEE OR APPLY SUCH AMOUNTS TO THE ACCOUNT OF SUBLESSEE PROMPTLY AFTER
DISCOVERING SUCH UNAUTHORIZED PAYMENTS.


 


4.                                       TAXES.  THE PARTIES ACKNOWLEDGE THAT,
WITH THE EXCEPTION OF 2.(G) AND (H), THE PAYMENTS SPECIFIED IN SECTION 2 FROM
SUBLESSEE TO SUBLESSOR ARE SUBJECT TO THE FEDERAL EXCISE TAX IMPOSED UNDER
SECTION 4261 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “COMMERCIAL
TRANSPORTATION TAX”). SUBLESSEE SHALL PAY TO SUBLESSOR (FOR REMITTANCE TO THE
APPROPRIATE GOVERNMENTAL AGENCY) ALL COMMERCIAL TRANSPORTATION TAX APPLICABLE TO
FLIGHTS OF THE AIRCRAFT CONDUCTED HEREUNDER.


 


5.                                       REQUEST FOR FLIGHTS BY SUBLESSEE. 
SUBLESSEE SHALL PROVIDE SUBLESSOR WITH REQUESTS FOR FLIGHT TIME AND PROPOSED
FLIGHT SCHEDULES AS FAR IN ADVANCE OF ANY GIVEN FLIGHT AS IS REASONABLY POSSIBLE
AND IN ANY EVENT AT LEAST FORTY-EIGHT (48) HOURS IN ADVANCE OF ANY REQUESTED
DEPARTURE TIME. REQUESTS FOR FLIGHT TIME SHALL BE IN A FORM, WHETHER WRITTEN OR
ORAL, MUTUALLY CONVENIENT TO, AND AGREED UPON BY THE PARTIES. IN ADDITION TO THE
PROPOSED SCHEDULES AND FLIGHT TIMES, SUBLESSEE SHALL PROVIDE AT LEAST THE
FOLLOWING INFORMATION FOR EACH PROPOSED FLIGHT AT LEAST TWENTY-FOUR (24) HOURS
IN ADVANCE OF THE SCHEDULED DEPARTURE AS REQUIRED BY SUBLESSOR OR SUBLESSOR’S
FLIGHT CREW:


 

(A)                                  PROPOSED DEPARTURE POINT;

 

(B)                                 DESTINATION;

 

(C)                                  DATE AND TIME OF FLIGHT;

 

2

--------------------------------------------------------------------------------


 

(D)                                 NUMBER OF ANTICIPATED PASSENGERS;

 

(E)                                  NATURE AND EXTENT OF LUGGAGE AND/OR CARGO
TO BE CARRIED;

 

(F)                                    DATE AND TIME OF RETURN FLIGHT, IF ANY;
AND

 

(G)                                 ANY OTHER INFORMATION CONCERNING THE
PROPOSED FLIGHT THAT MAY BE PERTINENT OR REQUIRED BY SUBLESSOR OR SUBLESSOR’S
FLIGHT CREW.

 


6.                                       SCHEDULING FLIGHTS.  SUBLESSOR SHALL
HAVE FINAL AUTHORITY OVER THE SCHEDULING OF THE AIRCRAFT; PROVIDED, HOWEVER,
THAT SUBLESSOR SHALL USE REASONABLE EFFORTS TO ACCOMMODATE SUBLESSEE’S NEEDS AND
TO AVOID CONFLICTS IN SCHEDULING.  SUBLESSEE ACKNOWLEDGES THAT MAINTENANCE AND
INSPECTION OF THE AIRCRAFT SHALL TAKE PRECEDENCE OVER SCHEDULING OF THE
AIRCRAFT.


 


7.                                       MAINTENANCE OF AIRCRAFT.  SUBLESSOR
SHALL BE SOLELY RESPONSIBLE FOR SECURING MAINTENANCE, PREVENTIVE MAINTENANCE AND
ALL REQUIRED OR OTHERWISE NECESSARY INSPECTIONS OF THE AIRCRAFT AND SHALL TAKE
SUCH REQUIREMENTS INTO ACCOUNT IN SCHEDULING THE AIRCRAFT. NO PERIOD OF
MAINTENANCE, PREVENTIVE MAINTENANCE OR INSPECTION SHALL BE DELAYED OR POSTPONED
FOR THE PURPOSE OF SCHEDULING THE AIRCRAFT, UNLESS SUCH MAINTENANCE OR
INSPECTION CAN BE SAFELY CONDUCTED AT A LATER TIME IN COMPLIANCE WITH ALL
APPLICABLE LAWS AND REGULATIONS, AND WITHIN THE DISCRETION OF THE
PILOT-IN-COMMAND. THE PILOT-IN-COMMAND SHALL HAVE FINAL AND COMPLETE AUTHORITY
TO CANCEL OR TERMINATE ANY FLIGHT FOR ANY REASON OR CONDITION WHICH IN HIS OR
HER JUDGMENT WOULD COMPROMISE THE SAFETY OF THE FLIGHT.


 


8.                                       OPERATIONAL CONTROL.  “OPERATIONAL
CONTROL” AS DEFINED IN THE FARS AND FOR THE PURPOSES OF THIS AGREEMENT, WITH
RESPECT TO A FLIGHT, MEANS THE EXERCISE OF AUTHORITY OVER INITIATING,
CONDUCTING, OR TERMINATING A FLIGHT. SUBLESSOR SHALL HAVE OPERATIONAL CONTROL OF
THE AIRCRAFT, WHICH SHALL INCLUDE, WITHOUT LIMITATION, PROVIDING THE FLIGHT
CREW, SELECTING THE PILOT-IN-COMMAND AND ALL OTHER PHYSICAL AND TECHNICAL
OPERATIONS OF THE AIRCRAFT.


 


9.                                       FLIGHT CREW.  SUBLESSOR SHALL EMPLOY,
OR CONTRACT WITH OTHERS TO EMPLOY, PAY FOR AND PROVIDE TO SUBLESSEE, A QUALIFIED
FLIGHT CREW FOR EACH FLIGHT UNDERTAKEN UNDER THIS AGREEMENT.


 


10.                                 SAFETY OF FLIGHTS.  IN ACCORDANCE WITH
APPLICABLE FARS, THE QUALIFIED FLIGHT CREW PROVIDED BY SUBLESSOR SHALL EXERCISE
ALL OF ITS DUTIES AND RESPONSIBILITIES IN REGARD TO THE SAFETY OF EACH FLIGHT
CONDUCTED HEREUNDER. SUBLESSEE SPECIFICALLY AGREES THAT THE FLIGHT CREW, IN ITS
SOLE AND ABSOLUTE DISCRETION, MAY TERMINATE ANY FLIGHT, REFUSE TO COMMENCE ANY
FLIGHT, OR TAKE OTHER ACTION WHICH IN THE JUDGMENT OF THE PILOT-IN-COMMAND IS
NECESSITATED BY CONSIDERATIONS OF SAFETY. NO SUCH ACTION OF THE PILOT-IN-COMMAND
SHALL CREATE ANY LIABILITY FOR LOSS, INJURY, DAMAGE OR DELAY TO SUBLESSEE OR ANY
OTHER PERSON. THE PARTIES FURTHER AGREE THAT SUBLESSOR SHALL NOT BE LIABLE FOR
DELAY OR FAILURE TO FURNISH THE AIRCRAFT AND CREW PURSUANT TO THIS AGREEMENT
WHEN SUCH FAILURE IS CAUSED BY GOVERNMENT REGULATION OR AUTHORITY, MECHANICAL
DIFFICULTY, WAR, CIVIL COMMOTION, STRIKES OR LABOR DISPUTES, WEATHER CONDITIONS,
ACTS OF GOD OR OTHER REASONS BEYOND SUBLESSOR’S REASONABLE CONTROL.

 

3

--------------------------------------------------------------------------------


 


11.                                 TITLE.  SUBLESSEE ACKNOWLEDGES THAT
SUBLESSOR HAS LEASED THE AIRCRAFT FROM JOSTENS HOLDING CORP. (“LESSOR”), WHICH
IS ALSO THE OWNER OF THE AIRCRAFT (“OWNER”).


 


12.                                 HULL AND LIABILITY INSURANCE.  LESSOR SHALL
ARRANGE FOR AND MAINTAIN AT ALL TIMES DURING THE TERM OF THIS AGREEMENT AT ITS
EXPENSE (A) AIRCRAFT LIABILITY INSURANCE FOR THE AIRCRAFT IN THE FORM AND
SUBSTANCE AND WITH SUCH INSURERS AS IS CUSTOMARY FOR LARGE CORPORATE AIRCRAFT OF
THE TYPE SIMILAR TO THE AIRCRAFT, BUT IN ANY EVENT WITH LIMITS OF NOT LESS THAN
$100,000,000.00 SINGLE LIMIT AND SHALL CAUSE SUBLESSEE TO BE NAMED AS AN
ADDITIONAL INSURED THEREUNDER AND (B) AIRCRAFT HULL INSURANCE FOR THE AIRCRAFT
IN AN AMOUNT TO BE DETERMINED BY LESSOR.  A CERTIFICATE OF INSURANCE (AND, UPON
REQUEST, A COPY OF THE INSURANCE POLICY(IES)) SHALL BE FURNISHED TO SUBLESSEE
AFTER THE EXECUTION OF THIS AGREEMENT AND PRIOR TO FLIGHTS BEING CONDUCTED UNDER
THIS AGREEMENT. IN ADDITION, LESSOR SHALL PROVIDE SUBLESSEE WITH ADVANCE WRITTEN
NOTICE PRIOR TO AMENDING OR TERMINATING ANY INSURANCE ON THE AIRCRAFT AND SHALL
PROVIDE SUBLESSEE WITH A CERTIFICATE OF INSURANCE PROMPTLY AFTER ENTERING INTO
ANY AMENDED OR NEWLY ISSUED INSURANCE POLICY.


 


13.                                 ADDITIONAL INSURANCE.  SUBLESSOR SHALL
PROVIDE SUCH ADDITIONAL INSURANCE COVERAGE AS SUBLESSEE MAY REASONABLY REQUEST
OR REQUIRE; PROVIDED, HOWEVER, THAT THE COST OF SUCH ADDITIONAL INSURANCE, IF
ANY, SHALL BE BORNE BY SUBLESSEE AS SET FORTH IN SECTION 2(D) HEREOF.


 


14.                                 REPRESENTATIONS OF SUBLESSOR.  SUBLESSOR
REPRESENTS AND WARRANTS THAT:


 

(A)                                  IT HAS THE RIGHT, POWER AND AUTHORITY TO
ENTER INTO AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT, AND THE EXECUTION
AND DELIVERY OF THIS AGREEMENT BY SUBLESSOR HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY ACTION ON THE PART OF SUBLESSOR. THIS AGREEMENT CONSTITUTES A LEGAL,
VALID AND BINDING OBLIGATION OF SUBLESSOR, ENFORCEABLE IN ACCORDANCE WITH ITS
TERMS.

 

(B)                                 IT IS A CORPORATION DULY ORGANIZED, EXISTING
AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF MINNESOTA AND HAS ALL
NECESSARY POWER AND AUTHORITY UNDER APPLICABLE LAW AND ITS ORGANIZATIONAL
DOCUMENTS TO OWN OR LEASE ITS PROPERTIES AND TO CARRY ON ITS BUSINESS AS
PRESENTLY CONDUCTED.

 

(C)                                  IT IS A “CITIZEN OF THE “UNITED STATES” AS
DEFINED IN SECTION 40102(A)(15) OF TITLE 49, UNITED STATES CODE.

 


15.                                 REPRESENTATIONS OF SUBLESSEE.  SUBLESSEE
REPRESENTS AND WARRANTS THAT:


 

(A)                                  IT WILL USE THE AIRCRAFT FOR AND ON ACCOUNT
OF ITS OWN BUSINESS ONLY IN STRICT ACCORDANCE WITH THE PROVISIONS OF THIS
AGREEMENT AND WILL NEITHER SELL SEATS TO PASSENGERS NOR SELL SPACE FOR CARGO OR
OTHERWISE USE THE AIRCRAFT FOR THE PURPOSE OF PROVIDING TRANSPORTATION OF
PASSENGERS OR CARGO IN AIR COMMERCE FOR COMPENSATION OR HIRE.

 

(B)                                 IT SHALL REFRAIN FROM INCURRING ANY
MECHANICS OR OTHER LIEN IN CONNECTION WITH INSPECTION, PREVENTIVE MAINTENANCE,
MAINTENANCE OR STORAGE OF THE AIRCRAFT OR OTHERWISE, WHETHER PERMISSIBLE OR
IMPERMISSIBLE UNDER THIS AGREEMENT, AND THAT IT SHALL REFRAIN FROM ATTEMPTING TO
CONVEY, MORTGAGE, ASSIGN, LEASE OR ANY WAY

 

4

--------------------------------------------------------------------------------


 

ALIENATE THE AIRCRAFT OR FROM CREATING ANY KIND OF LIEN OR SECURITY INTEREST
INVOLVING THE AIRCRAFT, OR DO ANYTHING OR TAKE ANY ACTION THAT MIGHT MATURE
THROUGH NOTICE OR THE PASSAGE OF TIME INTO SUCH A LIEN.

 

(C)                                  DURING THE TERM OF THIS AGREEMENT, IT WILL
ABIDE BY AND CONFORM TO ALL SUCH LAWS, GOVERNMENTAL AND AIRPORT ORDERS, RULES
AND REGULATIONS, AS SHALL FROM TIME TO TIME BE IN EFFECT RELATING IN ANY WAY TO
THE OPERATION AND USE OF THE AIRCRAFT BY A TIME-SHARING SUBLESSEE, INCLUDING,
WITHOUT LIMITATION, PART 91 OF THE FARS.

 


16.                                 AIRCRAFT BASE.  FOR PURPOSES OF THIS
AGREEMENT, THE PERMANENT BASE OF OPERATION OF THE AIRCRAFT SHALL BE HOLMAN FIELD
IN SAINT PAUL, MINNESOTA.


 


17.                                 LIMITATION OF LIABILITY; INDEMNIFICATION. 
SUBLESSOR AGREES TO INDEMNIFY AND HOLD HARMLESS SUBLESSEE AND ITS RESPECTIVE
OFFICERS, DIRECTORS, PARTNERS, EMPLOYEES, SHAREHOLDERS, AND AFFILIATES
(“INDEMNIFIED PARTIES”) FROM AND AGAINST ANY AND ALL CLAIMS, PROCEEDINGS,
LOSSES, LIABILITIES, SUITS, JUDGMENTS, COSTS, EXPENSES, PENALTIES OR FINES,
INCLUDING REASONABLE ATTORNEY’S FEES (EACH A “CLAIM”) THAT MAY AT ANY TIME BE
SUFFERED OR INCURRED AS A RESULT OF OR CONNECTED WITH SUBLESSOR’S SUBLEASING,
MAINTENANCE, OPERATION OR USE OF THE AIRCRAFT, BUT, EXCLUDING ANY CLAIM WHICH
RESULTS FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AN INDEMNIFIED PARTY. 
AS TO CLAIMS ARISING UPON OR PRIOR TO THE END OF THE TERM OF THIS AGREEMENT, THE
INDEMNITIES CONTAINED IN THIS SECTION 17 SHALL CONTINUE IN FULL FORCE AND
EFFECT, NOTWITHSTANDING THE EXPIRATION OR OTHER TERMINATION OF THIS AGREEMENT.


 

EACH PARTY AGREES THAT (A) THE PROCEEDS OF INSURANCE TO WHICH IT IS ENTITLED,
(B) ITS RIGHTS TO INDEMNIFICATION FROM THE OTHER PARTY UNDER THIS SECTION, AND
(C) ITS RIGHT TO DIRECT DAMAGES ARISING IN CONTRACT FROM A MATERIAL BREACH OF
THE OTHER PARTY’S OBLIGATIONS UNDER THIS AGREEMENT ARE THE SOLE REMEDIES FOR ANY
DAMAGE, LOSS, OR EXPENSE ARISING OUT OF THIS AGREEMENT OR THE SERVICES PROVIDED
HEREUNDER OR CONTEMPLATED HEREBY. EXCEPT AS SET FORTH IN THIS SECTION 17, EACH
PARTY WAIVES ANY RIGHT TO RECOVER ANY DAMAGE, LOSS, OR EXPENSE ARISING OUT OF
THIS AGREEMENT OR THE SERVICES PROVIDED HEREUNDER OR CONTEMPLATED HEREBY. IN NO
EVENT SHALL EITHER PARTY BE LIABLE FOR OR HAVE ANY DUTY FOR INDEMNIFICATION OR
CONTRIBUTION TO THE OTHER PARTY FOR ANY CLAIMED INDIRECT, SPECIAL,
CONSEQUENTIAL, OR PUNITIVE DAMAGES, OR FOR ANY DAMAGES CONSISTING OF DAMAGES FOR
LOSS OF USE OR DEPRECIATION OF VALUE OF THE AIRCRAFT, LOSS OF PROFITS OR
INSURANCE DEDUCTIBLE.

 

The provisions of this Section 17 shall survive the termination or expiration of
this Agreement.

 


18.                                 TERMINATION.  EITHER PARTY MAY TERMINATE
THIS AGREEMENT UPON FIVE (5) BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO THE OTHER
PARTY.


 


19.                                 NOTICES.  ALL NOTICES AND OTHER
COMMUNICATIONS UNDER THIS AGREEMENT SHALL BE IN WRITING (EXCEPT AS PERMITTED IN
SECTION 5) AND SHALL BE GIVEN (AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN UPON
RECEIPT OR REFUSAL TO ACCEPT RECEIPT) BY PERSONAL DELIVERY, THE NEXT

 

5

--------------------------------------------------------------------------------


 


BUSINESS DAY IF GIVEN BY FACSIMILE (WITH A SIMULTANEOUS CONFIRMATION COPY SENT
BY FIRST CLASS MAIL PROPERLY ADDRESSED AND POSTAGE PREPAID) OR BY A REPUTABLE
OVERNIGHT COURIER SERVICE, ADDRESSED AS FOLLOWS:


 

If to Sublessor:                                                              
Jostens, Inc.
Attn:  Chief Financial Officer
5501 Norman Center Drive
Minnesota, MN  55437
Facsimile:  (952) 830-3293

 

With a copy to:                                                            
General Counsel

 

If to Sublessee:                                                             
DLJ Merchant Banking III, Inc.

Eleven Madison Avenue, 16th Floor

New York, NY  10010

Facsimile:  (646) 935-7193

 

or to such other person or address as either party shall from time to time
designate by writing to the other party.

 


20.                                 SUCCESSORS AND ASSIGNS.  NEITHER THIS
AGREEMENT NOR ANY PARTY’S INTEREST HEREIN SHALL BE ASSIGNABLE WITHOUT THE OTHER
PARTY’S WRITTEN CONSENT THERETO. THIS AGREEMENT SHALL INURE TO THE BENEFIT OF
AND BE BINDING UPON THE PARTIES HERETO, THEIR HEIRS, REPRESENTATIVES, SUCCESSORS
AND PERMITTED ASSIGNS.


 


21.                                 GOVERNING LAW AND CONSENT TO JURISDICTION. 
THIS AGREEMENT IS ENTERED INTO UNDER AND IS TO BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF MINNESOTA.  THE PARTIES HEREBY CONSENT AND AGREE TO
SUBMIT TO THE EXCLUSIVE JURISDICTION AND VENUE OF ANY STATE OR FEDERAL COURT IN
THE STATE OF MINNESOTA IN ANY PROCEEDINGS HEREUNDER, AND EACH HEREBY WAIVES ANY
OBJECTION TO ANY SUCH PROCEEDINGS BASED ON IMPROPER VENUE OR FORUM NONCONVENIENS
OR SIMILAR PRINCIPLES.  THE PARTIES HERETO HEREBY FURTHER CONSENT AND AGREE TO
THE EXERCISE OF SUCH PERSONAL JURISDICTION OVER THEM BY SUCH COURTS WITH RESPECT
TO ANY SUCH PROCEEDINGS, WAIVE ANY OBJECTION TO THE ASSERTION OR EXERCISE OF
SUCH JURISDICTION AND CONSENT TO PROCESS BEING SERVED IN ANY SUCH PROCEEDINGS IN
THE MANNER PROVIDED FOR THE GIVING OF NOTICES HEREUNDER.


 


22.                                 RECITALS.  THE RECITALS PRECEDING THIS
AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE IN THEIR ENTIRETY AND MADE A PART
HEREOF.


 


23.                                 FURTHER ACTS.  SUBLESSOR AND SUBLESSEE SHALL
EACH FROM TIME TO TIME PERFORM SUCH OTHER AND FURTHER ACTS AND EXECUTE SUCH
OTHER AND FURTHER INSTRUMENTS AS MAY BE REQUIRED BY LAW OR WHICH MAY BE
REASONABLY NECESSARY TO CARRY OUT THE INTENTS AND PURPOSES OF THIS AGREEMENT.


 


24.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN
ORIGINAL, AND ALL OF WHICH SHALL CONSTITUTE ONE AND THE SAME AGREEMENT, BINDING
ON ALL THE PARTIES NOTWITHSTANDING THAT ALL THE PARTIES ARE NOT SIGNATORIES TO
THE SAME COUNTERPART.

 

6

--------------------------------------------------------------------------------


 


25.                                 TRUTH IN LEASING STATEMENT.


 

THE AIRCRAFT, AS EQUIPMENT, BECAME SUBJECT TO THE MAINTENANCE REQUIREMENTS OF
PART 91 OF THE FEDERAL AVIATION REGULATION (“FARS”) UPON THE REGISTRATION OF THE
AIRCRAFT WITH THE FEDERAL AVIATION ADMINISTRATION.  PRIOR TO EXECUTING THIS
AGREEMENT, SUBLESSOR REVIEWED THE AIRCRAFT’S MAINTENANCE AND OPERATING LOGS AND
FOUND THAT THE AIRCRAFT HAS BEEN MAINTAINED AND INSPECTED UNDER PART 91 OF THE
FARS, AS APPLICABLE, DURING THE LAST 12 MONTHS.  SUBLESSOR CERTIFIES, AND
SUBLESSEE ACKNOWLEDGES THAT THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED UNDER
PART 91 OF THE FARS FOR OPERATIONS TO BE CONDUCTED UNDER THIS LEASE. UPON
EXECUTION OF THIS LEASE, AND DURING THE TERM HEREOF, SUBLESSOR, WHOSE NAME AND
ADDRESS ARE JOSTENS, INC., 5501 NORMAN CENTER DRIVE, MINNEAPOLIS, MINNESOTA,
55437, ACTING BY AND THROUGH DAVID TAYEH (SIGNATURE:  s/s David A. Tayeh), WHO
EXECUTES THIS SECTION SOLELY IN HIS CAPACITY AS CHIEF FINANCIAL OFFICER OF
SUBLESSOR, CERTIFIES THAT SUBLESSOR AND NOT SUBLESSEE SHALL BE RESPONSIBLE FOR
THE OPERATIONAL CONTROL OF THE AIRCRAFT UNDER THIS AGREEMENT. SUBLESSOR FURTHER
CERTIFIES THAT IT UNDERSTANDS ITS RESPONSIBILITIES FOR COMPLIANCE WITH
APPLICABLE FARS. THE PARTIES HERETO ACKNOWLEDGE THAT AN EXPLANATION OF FACTORS
BEARING ON OPERATIONAL CONTROL AND PERTINENT FARS MAY BE OBTAINED FROM THE
NEAREST FEDERAL AVIATION ADMINISTRATION FLIGHT STANDARD DISTRICT OFFICE, GENERAL
AVIATION DISTRICT OFFICE OR AIR CARRIER DISTRICT OFFICE.  THE “INSTRUCTIONS FOR
COMPLIANCE WITH TRUTH IN LEASING REQUIREMENTS” ATTACHED HERETO ARE INCORPORATED
HEREIN BY REFERENCE.

 

[Signature Page Follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement.

 

 

JOSTENS, INC.

 

 

 

 

 

By:

/s/  Marjorie J. Brown

 

March 11, 2004  4:00 p.m.

 

 

Name: Marjorie J. Brown

Date and Time of Execution

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

DLJ MERCHANT BANKING III, INC.

 

 

 

 

 

 

 

By:

/s/  Michael Isikow

 

 

 

Name: Michael Isikow

March 11, 2003  4:00 p.m.

 

 

Title:  Principal

Date and Time of Execution

 

8

--------------------------------------------------------------------------------


 

INSTRUCTIONS FOR COMPLIANCE WITH “TRUTH IN LEASING”

 

REQUIREMENTS

 


1.                                       MAIL A COPY OF THE LEASE TO THE
FOLLOWING ADDRESS VIA CERTIFIED MAIL, RETURN RECEIPT REQUESTED, IMMEDIATELY UPON
EXECUTION OF THE LEASE (14 C.F.R. 91.23 REQUIRES THAT THE COPY BE SENT WITHIN
TWENTY-FOUR HOURS AFTER IT IS SIGNED):


 

Federal Aviation Administration

Aircraft Registration Branch

ATTN: Technical Section

P. O. Box 25724

Oklahoma City, Oklahoma 73125

 


2.                                       TELEPHONE THE NEAREST FLIGHT STANDARDS
DISTRICT OFFICE AT LEAST FORTY-EIGHT HOURS PRIOR TO THE FIRST FLIGHT UNDER THIS
LEASE.


 


3.                                       CARRY A COPY OF THE LEASE IN THE
AIRCRAFT AT ALL TIMES.

 

9

--------------------------------------------------------------------------------